Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered May 24, 2010, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his plea was not knowingly, voluntarily, or intelligently entered because the County Court failed to advise him at the time of the plea that his sentence would include a period of postrelease supervision. The defendant’s contention is unpreserved for appellate review because the defendant was made aware of the postrelease supervision component of his sentence at the outset of the sentencing proceeding, and nonetheless failed to move to withdraw his plea prior to the imposition of sentence (see People v Murray, 15 NY3d 725 [2010]; cf. People v McAlpin, 17 NY3d 936, 938 [2011]; People v Louree, 8 NY3d 541, 545-546 [2007]). Under the circumstances of this case, we decline to reach the issue in the exercise of our interest of justice jurisdiction.
*820The defendant’s remaining contention is without merit. Dillon, J.P., Hall, Roman and Cohen, JJ., concur.